Appeal by the plaintiff from an order of the Supreme Court at Special Term in Ulster County which' denied a motion for judgment on the pleadings under rule 112 of the Rules of Civil Practice. The complaint alleges the sale of certain lands by the plaintiff to the defendants Gehlert and that by mistake certain lands not intended by the parties to be included in the sale were actually conveyed by the deed. The complaint seeks reformation or rescission. The answer admits the mistaken inclusion of certain lands in *909the deed which were not part of the purchase, but denies certain other allegations and does not consent to the relief sought. The answer also contains a counterclaim alleging misrepresentation as to the acreage and seeking damages. Upon this motion the pleadings as a whole must be considered and judgment on the pleadings should be granted only if all the rights of all the parties may be completely determined. We think there are questions here 'which may be resolved only after the examination of a trial and that the court below properly decided the motion. Order affirmed, with $10 costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.